UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 05-1167



COUNTY SCHOOL BOARD OF YORK COUNTY, VIRGINIA,

                                              Plaintiff - Appellant,

           versus


A. L., and his parents and next friends; A.
L.; S. L.,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News. Henry Coke Morgan, Jr.,
Senior District Judge. (CA-03-174)


Argued:   May 23, 2006                     Decided:   August 16, 2006


Before WIDENER, WILLIAMS, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kathleen Shepherd Mehfoud, REED SMITH, L.L.P., Richmond, Virginia,
for Appellant.     Shannon Marie Manning, VIRGINIA OFFICE FOR
PROTECTION & ADVOCACY, Virginia Beach, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       The       County   School    Board   of    York    County,     Virginia       (the

“Board”), appeals the January 18, 2005 judgment issued in the

Eastern District of Virginia in favor of A.L., a disabled student

who suffers from Down Syndrome.1                  In 2003, after A.L. and his

parents were unable to agree to an individualized education program

(an “IEP”) proposed by the Board, the Board sought an impartial due

process      hearing      to    authorize   implementation       of     its   proposal.

Following the due process hearing, the hearing officer concluded,

by decision of August 25, 2003 (the ”Administrative Decision”),

that       the   Board’s       proposal   (the    “Proposed     IEP”)    was    legally

insufficient under the Individuals with Disabilities Education Act,

20 U.S.C. §§ 1400 et seq. (the “IDEA”).                       Thus, the Board was

ordered to develop an appropriate IEP for A.L. in accordance with

the IDEA.

       In    December      2003,    the   Board   filed   its    complaint      in    the

district court, seeking review of the Administrative Decision.

Thereafter, by Opinion and Order of January 18, 2005, County Sch.

Bd. of York County, Va. v. A.L., No. CA-03-174 (E.D. Va. filed Jan.

18, 2005) (the “Court Decision”), the court affirmed the three

rulings of the Administrative Decision challenged by the Board in


       1
      Down Syndrome (also known as Down’s Syndrome) is a
“congenital disorder caused by the presence of an extra 21st
chromosome and marked by moderate to severe mental retardation,
short stature, and a flattened facial profile.” Webster’s II New
College Dictionary 342 (1995).

                                            2
this appeal: (1) that the Board committed procedural violations

regarding the Proposed IEP (the “Procedural Ruling”); (2) that the

sign language communication assistance contemplated by the Proposed

IEP   failed    to   comply    with    Virginia’s      regulations      (the    “Sign

Language    Ruling”);    and    (3)    that    A.L.    is    entitled    to    an   IEP

providing him with direct occupational therapy services (the “OT

Ruling”).      Additionally, at oral argument the Board asserted, for

the first time, that the Court Decision should be vacated on

mootness grounds.        As explained below, we reject the Board’s

contentions and affirm the district court’s order that an IEP be

developed      “which   provides       A.L.    a    [free    appropriate       public

education] under the IDEA.”            Court Decision at 12.2



                                         I.

                                         A.

      A.L. is a 20-year-old student at Grafton High School in York

County,    Virginia.      As    a     result   of     Down   Syndrome,    A.L.      has

difficulty speaking, and he must use sign language to clarify his

communications with others.            Because of his disability, A.L. is

eligible for special education and related services by the Board.

His access to such education and services is governed by the IDEA,

which mandates that school districts provide IEPs for disabled



      2
      The Court Decision is found in its entirety at pages 1186
through 1197 of the Joint Appendix.

                                          3
students.     See 20 U.S.C. § 1414(d).         Under the IDEA, an IEP is a

written statement setting forth a school district’s plan for

educating and accommodating a child with a disability, prepared by

an   “IEP   team”   consisting     of   a   representative     of   the   school

district, the disabled student’s teachers, the student’s parents,

and the student.        See §§ 1414(d)(1)(A)-(B); MM v. Sch. Dist. of

Greenville County, 303 F.3d 523, 527 (4th Cir. 2002).               An IEP must

contain statements concerning the disabled student’s level of

functioning,     set    forth    measurable    annual    achievement      goals,

describe the services to be provided, and establish objective

criteria for evaluating the child’s progress. See § 1414(d)(1)(A).

       The Board first developed and implemented an IEP for A.L. in

June 2001.     A.L.’s IEP was thereafter revised by certain addenda,

the most recent in August 2002.         Although the IEP team members met

several times during the 2002-2003 school year to develop a new IEP

for A.L., they were unable to reach any consensus.                  During that

time, A.L.’s parents expressed their desire for him to participate

in the Virginia Alternate Assessment Program (the “VAAP”), a test

employed to assess the performance of students, such as A.L., who

have    traditionally     been    exempt     from    educational     assessment

programs.      A chief source of disagreement among the IEP team

members     concerned   whether    A.L.     should   receive   sign    language

services consistent with Virginia’s Regulations Governing Special

Education Programs. The IEP team members also disagreed on whether


                                        4
A.L.       was    required     to    continue       receiving   direct   OT   services.

Although the Proposed IEP resulted from these meetings and various

discussions among the IEP team, it was not agreed to by A.L.’s

parents because it failed to provide A.L. with direct OT services

and    a         sign     language    interpreter        (an    “SLI”)   meeting   the

qualifications for an SLI, as established by the pertinent Virginia

regulations.



                                            B.

       In May 2003, the Board requested a due process hearing,

pursuant to 20 U.S.C § 1415(f)(1)(A), seeking authorization to

implement the Proposed IEP.              As a result of this request, a hearing

officer was appointed by the Virginia Department of Education’s

Division of Special Education, and the due process hearing was

conducted over a period of five days in July and August 2003 (the

“Hearing”).             The Hearing revealed, inter alia, that A.L. had been

excluded from participation in the VAAP.                         A.L.’s parents had

earlier agreed with the Board that A.L. should participate in the

VAAP, and that agreement had been spelled out in an earlier draft

of the Proposed IEP.            See Administrative Decision at 44;3 see also

J.A. 44-46.             The parents first learned at the Hearing, however,

that the Board had removed the VAAP provision from the Proposed IEP



       3
      The Administrative Decision is found in its entirety at pages
1049 through 1101 of the Joint Appendix.

                                                5
because A.L. had been “promoted” to the twelfth grade, which, the

Board      asserted,   rendered    him     (at   the   time      of   the   Hearing)

ineligible for the VAAP.        Administrative Decision at 6.               On August

25, 2003, by the Administrative Decision, the hearing officer

concluded that the Proposed IEP was legally insufficient under the

IDEA because it failed to provide A.L. with a “free appropriate

public education” (a “FAPE”).              The Administrative Decision also

detailed      the   hearing    officer’s     findings      and    conclusions      in

connection with its rulings, which are summarized, in pertinent

part, below.

      On the Procedural Ruling, the hearing officer concluded that

the Board had contravened the IDEA’s requirements in two ways: (1)

it had revised the Proposed IEP to exclude A.L. from participation

in   the    VAAP,   without    notifying     A.L.   and    his    parents     of   its

decision; and (2) it had failed to inform A.L. and his parents that

the revision to the Proposed IEP triggered their due process

rights.      See Administrative Decision at 45.            The hearing officer

observed that A.L.’s parents had requested (during the May 5, 2003

IEP team meeting) that he participate in the VAAP, but the Board

later decided that he should not do so.             Id. at 44-45.       The officer

also found that the Board’s failure to permit A.L. to participate

in the VAAP, as well as its failure to properly notify his parents

thereof,      had   impaired      A.L.’s     ability      to     receive     an    IEP

appropriately formulated for his individual needs and abilities.


                                         6
Id. at 45. Moreover, the officer observed that A.L.’s promotion to

the twelfth grade “appears to be one in name only as [A.L.] made

minimal progress, at best, in core subjects and he will remain a

12th grader for 3 years.”   Id.   The hearing officer then concluded

that the Board’s procedural violations rendered the Proposed IEP

legally insufficient under the IDEA, and she ordered the Board to

formulate a new IEP consistent with IDEA-mandated procedures.    Id.

at 51-53.

     Next, with respect to the Sign Language Ruling, the Proposed

IEP called for A.L. to receive “[c]ommunication [a]ssistance with

expressive language/oral communication with peers and teachers,”

which assistance was to “include use of basic sign language as

appropriate.” See Administrative Decision at 46; see also J.A. 42.

The Proposed IEP did not specify, however, who was to provide such

communication assistance to A.L.      J.A. 42.   The hearing officer

determined that the Proposed IEP was defective with respect to

communication assistance services in two ways: (1) it was an

inadequate accommodation of A.L.’s Down Syndrome disability, as

well as of his Oral Motor Apraxia (“OMA”), a condition of the

palate interfering with articulation;4 and (2) it did not satisfy


     4
      Beginning in 2001, A.L.’s parents contended that A.L. was
entitled to be dually labeled with both Down Syndrome and OMA, but
the Board determined that the OMA label was unnecessary. A.L.’s
parents later consented to an addendum to the 2001 IEP, made in
August 2002, providing full-time interpreter services to assist
A.L. in his oral and/or sign language communications skills — an
accommodation for his Down Syndrome, but not for his OMA. Although

                                  7
Virginia’s    Regulations      Governing        Special    Education   Programs,

because the Board proposed utilizing a “teacher assistant (basic

sign language)” who did not satisfy the requirements of an SLI

under the Virginia regulations.               Id. at 46-48.    Accordingly, the

hearing    officer     mandated    that   the    Board    provide   A.L.     with   a

qualified SLI throughout the school year.                 Id. at 53.

      Finally, with regard to the OT Ruling, A.L.’s parents and the

Board disputed whether A.L required direct OT services in order to

offset his deficiencies in the use of fine motor and visual skills.

See Administrative Decision at 48.                 According to occupational

therapist Julie Herndon, who had been providing A.L. with direct OT

services since 2001, he did not require OT services at all, based

on her 2001 assessment.           Id. at 31.      Thus, as a compromise, the

Board incorporated consultative (rather than direct) OT services

into the Proposed IEP, maintaining that such services sufficiently

satisfied A.L.’s needs.        Id. at 32.

      In determining that the Board should continue to provide A.L.

with direct OT services, however, the hearing officer rejected

Herndon’s evaluation and the Board’s proposed solution, as well as

the testimony of Dr. Lawrence Leichtman, A.L.’s treating physician

and   a   specialist    in   mental   retardation.          Instead,   the    Board



the hearing officer acknowledged that she had not been appointed to
review the Board’s determinations regarding OMA, she nonetheless
premised certain of her rulings on A.L.’s need for OMA
accommodations.

                                          8
credited a medical evaluation of A.L. submitted by his parents,

which had been made in 2003, two years after the evaluation relied

upon by the Board.      See Administrative Decision at 49.               The 2003

evaluation by occupational therapist Kristin Weisz indicated that

A.L. was “slow,” that he had difficulty with bilateral tasks and

bilateral hand use, and that he required direct OT services.                  Id.

at   32.   Based   on    this    more       recent   evaluation    and    Weisz’s

recommendation, the hearing officer ordered the Board to continue

providing A.L. with direct OT services.              Id. at 52.5



                                        C.

      On December 30, 2003, the Board filed its complaint in the

Eastern    District     of      Virginia,       pursuant     to    20      U.S.C.

§ 1415(i)(2)(A), seeking to overturn the adverse rulings of the

Administrative Decision.        On January 18, 2005, after reviewing the

record of the administrative proceedings and considering additional

evidence   submitted      by     the        Board    (as   authorized       under

§ 1415(i)(2)(A)), the court upheld the Procedural Ruling, the Sign

Language Ruling, and the OT Ruling, concluding that the Board had


      5
      The hearing officer further concluded that, because the IEP
was inappropriate under the IDEA, it was also inappropriate under
the Rehabilitation Act, 29 U.S.C. § 794, which mandates school
districts to provide a FAPE to “handicapped persons” as adequate as
that which is provided to “nonhandicapped persons.” See 34 CFR
§ 104.33(b)(1).   Under the federal regulations implementing the
Rehabilitation Act, the development and implementation of an IEP
“in accordance with the [IDEA] is one means of meeting [this]
standard.” Id. § 104.33(b)(2).

                                        9
not carried its burden of establishing, by a preponderance of the

evidence, that the hearing officer’s determinations on these issues

were erroneous.    See Court Decision at 11-12.6    The court thus

ordered the Board to “develop an IEP which provides A.L. a FAPE

under the IDEA.”   Id. at 12.7   The Board has timely appealed, and

we possess jurisdiction pursuant to 28 U.S.C. § 1291.



                                 II.

     As a preliminary matter, the Board asserted at oral argument

(for the first time), and thereafter by way of a supplemental

brief, that a February 28, 2006 IEP addendum (the “2006 Addendum”)

served as a “replacement IEP which substantially alters A.L.’s

placement and moots the issues in the case.” See Appellant’s Supp.

Br. at 1.   Specifically, the Board contends that the 2006 Addendum

removed the goals and objectives of the Proposed IEP, with the



     6
      The district court concluded that the hearing officer had
erred in premising the Sign Language Ruling, in part, on the
finding that A.L. required services for OMA. See Court Decision at
9. The court determined that any such error was harmless, however,
because the hearing officer also correctly found that the IEP did
not comply with Virginia’s pertinent regulations. Id. at 10. We
agree.
     7
      With no evidence of bad faith or gross misjudgment on the
part of the Board having been presented, however, the district
court concluded that the Board had not discriminated against A.L.
under the Rehabilitation Act.        See Court Decision at 12.
Nevertheless, the court ruled that the Proposed IEP was inadequate
under the Rehabilitation Act, and it thus ordered the Board to
develop an IEP that provides A.L. with a FAPE, in compliance with
the Rehabilitation Act. Id.

                                  10
exception of speech and language therapy, to address vocational

training needs and measure the progress of vocational skills.            Id.

at 7.    Accordingly, the Board has requested that we vacate the

Court   Decision    and   remand   with    instructions   to   dismiss   its

complaint.      A.L. correctly asserts, however, that the issues on

appeal have not been rendered moot by the 2006 Addendum because it

does not constitute, and the parties have not agreed to, “any IEP

addressing or resolving the issues before this Court.”          Appellee’s

Supp. Br. at 7.      Specifically, the 2006 Addendum does not allow

A.L. to participate in VAAP, and it does not provide him with a

qualified SLI in accordance with Virginia’s regulations, or with

direct OT services, all of which A.L. and his parents continue to

seek.   As the parties have not agreed on the services A.L. is to be

provided, the controversies with respect to the Administrative

Decision are ongoing and viable, and the issues on appeal are not

moot.   See City of Erie v. Pap’s A.M., 529 U.S. 277, 277 (2000)

(observing that case is moot when issues presented no longer

constitute live controversy or when parties are without legal

interest   in   outcome).     Thus,   we   reject   the   Board’s   mootness

contention, and turn to the merits of the other issues it has

raised on appeal.




                                      11
                                III.

     We review de novo a district court’s interpretations of the

IDEA.   See AW v. Fairfax County Sch. Bd., 372 F.3d 674, 677 (4th

Cir. 2004).    When a district court reviews a hearing officer’s

administrative decision under the IDEA, it is obliged to make an

“independent decision based on a preponderance of the evidence,”

according “due weight” to the officer’s findings.   Id.   As we have

explained, such a court should, “to the extent possible, defer to

the considered rulings of the administrative officers, who also

must give appropriate deference to the decisions of professional

educators.”    MM v. Sch. Dist. of Greenville County, 303 F.3d 523,

533 (4th Cir. 2002).   Findings of fact made in such administrative

proceedings are “considered prima facie correct, and if a reviewing

court fails to adhere to them, it is obliged to explain why.”   G v.

Fort Bragg Dependent Schs., 343 F.3d 295, 302 (4th Cir. 2003)

(internal quotation marks omitted).      And, of course, a party

challenging the conclusions of a hearing officer bears the burden

of establishing that such rulings were erroneous. See Spielberg v.

Henrico County Pub. Schs., 853 F.2d 256, 258 n.2 (4th Cir. 1988).

When additional evidence has been received and considered by a

district court, we review any findings of fact premised thereon for

clear error.   See G, 343 F.3d at 302 n.11.




                                 12
                                         IV.

       Congress enacted the IDEA in 1990 to “ensure that all children

with disabilities receive a [FAPE],” that includes “the special

education and related services required to meet the unique needs”

of disabled children.         See MM v. Sch. Dist. of Greenville County,

303 F.3d 523, 526 (4th Cir. 2002).               Under the IDEA, a FAPE must

provide a disabled child with meaningful access to the educational

process, and it must be reasonably calculated to confer some

educational benefit on the child.              See Bd. of Educ. v. Rowley, 458

U.S. 176, 207 (1982). Such an educational benefit must be provided

to    the    disabled   child   in   the       least    restrictive      environment

available, with the child participating, to the extent possible, in

the same activities as non-disabled children.                        See 20 U.S.C.

§    1412(a)(5)(A).       And   while    a    school    district     “must   provide

specialized instruction and related services sufficient to confer

some educational benefit upon the handicapped child, . . . the Act

does not require the furnishing of every special service necessary

to maximize each handicapped child’s potential.”                         Hartmann v.

Loudoun County Bd. of Educ., 118 F.3d 996, 1001 (4th Cir. 1997)

(internal quotation marks omitted).

       The    IDEA    establishes    a   series        of    elaborate    procedural

safeguards, which are “designed to ensure that the parents or

guardian     of   a   child   with   a   disability         are   both   notified   of

decisions affecting their child and given an opportunity to object

                                         13
to these decisions.”        Gadsby v. Grasmick, 109 F.3d 940, 956 (4th

Cir. 1997).       Parents and school officials are each entitled to

request     and   receive    a    due   process    hearing   before   a   state

administrative     officer       to   determine   the   appropriateness   of   a

proposed IEP.       See 20 U.S.C. § 1415(b), (f).             And, any party

aggrieved by the findings or decision of the administrative officer

at such a due process hearing may seek judicial review in either

state or federal court.          See id. § 1415(i)(A)(2).

     In assessing whether an IEP satisfies the requirements of the

IDEA, a court is obliged to employ the two-fold inquiry spelled out

by the Supreme Court in Rowley.           First, it must determine whether

the school district has complied with the procedures set forth in

the IDEA.    See Rowley, 458 U.S. at 206.          And second, the court must

assess whether the IEP is reasonably calculated to allow the

disabled child to receive educational benefits.               Id. at 207; see

also Spielberg, 853 F.2d at 258.              With this framework in mind, we

assess in turn the Board’s contentions of error.




                                         A.

     With regard to the Procedural Ruling, the hearing officer

found that the Board had committed two procedural violations: (1)

failing to notify A.L.’s parents that it had revised the Proposed

IEP to remove him from any participation in the VAAP; and (2)


                                         14
failing to notify A.L.’s parents that this revision of the Proposed

IEP triggered their due process rights.          As we have heretofore

recognized, “it is possible for a school district’s failure to

abide by the IDEA’s procedural requirements to constitute an

adequate basis for contending that the district has failed to

provide a disabled child with a FAPE.”      MM, 303 F.3d at 533.    Where

a school district has failed to abide by the IDEA’s procedural

requirements, a reviewing court is “obliged to assess whether it

resulted in the loss of an educational opportunity for the disabled

child, or whether, on the other hand, it was a mere technical

contravention of the IDEA.”      Id.

     Generally speaking, pursuant to 20 U.S.C. § 1415(d), a school

district must give written prior notice of a proposed alteration of

an IEP to a disabled child’s parents, and it must also inform them

of their due process rights.         In this case, the Board maintains

that its “technical violations” of this statutory mandate, as

spelled   out   by   the   hearing   officer,   essentially   constituted

harmless error and should be disregarded because they did not

negatively impact the development of the Proposed IEP or the

provision of a FAPE.       The Board also contends that, in any event,

A.L.’s parents did not consent to his participation in the VAAP

because they failed to agree to the Proposed IEP.             The hearing

officer, however, found the Board’s procedural violations harmful,

resulting in a lost educational opportunity for A.L., in that his


                                     15
participation in the VAAP would have resulted in a more appropriate

IEP   that   would   have     better   “reflect[ed]      the   results    of   the

assessment test and aid[ed] [A.L.’s] transition to the adult

world.”      Administrative Decision at 45.           Moreover, the hearing

officer deemed A.L.’s “promotion” to the twelfth grade to be

“troubling,” in that the Board apparently had surreptitiously

promoted     him   out   of   the   eleventh    grade,    where    testing     was

available, to the twelfth grade, where it was not.                Id.8   Finally,

the hearing officer found that A.L.’s parents had specifically

requested his participation in the VAAP, even though they did not

sign off on the entire Proposed IEP.           Id. at 44; see also id. at 5.

       In the district court, the Board renewed its contention that

its failure to comply with the IDEA’s procedural mandate did not

prejudice A.L.’s ability to receive a FAPE.           See Court Decision at

5.    The court determined, however, that the Board’s contention on

this point was insufficient to meet its burden of establishing that

the hearing officer’s finding was erroneous, and it thus affirmed

the hearing officer on the Procedural Ruling.             Id. at 6.      In these

circumstances, we agree that the Board’s stark assertion that its

procedural errors were harmless fails to overcome the prima facie


      8
      Although the Board maintained at the Hearing that A.L.’s
transition to the twelfth grade made him ineligible for
participation in the VAAP, the Board subsequently allowed A.L. to
participate therein. See Appellee’s Supp. Br. at 1. Accordingly,
it appears that A.L. is eligible for the VAAP, notwithstanding the
Board’s earlier assertion to the contrary.

                                       16
correctness of the Administrative Decision, and we therefore affirm

the Court Decision on the Procedural Ruling.




                                              B.

       With regard to the Sign Language Ruling, the Board contends on

appeal that a VQAS Level III interpreter is unnecessary for A.L.,

because he rarely relies on sign language in order to be understood

in school.9          And ordinarily, of course, “[a court] should be

reluctant        .   .   .    to     second-guess   the    judgment   of    education

professionals,” as reflected in their development of a Proposed

IEP.       MM, 303 F.3d at 532.            Indeed, a reviewing court is “obliged

to defer to educators’ decisions as long as an IEP provided the

child      the   basic       floor    of   opportunity    that   access    to   special




       9
      In Virginia, SLIs employed by the school districts must have
the following qualifications:

       a Virginia Quality Assurance Screening (VQAS) Level III,
       any Registry of Interpreters for the Deaf Certificate
       (excluding Certificate of Deaf Interpretation), or any
       other state or national certification recognized by the
       Virginia Department for the Deaf and Hard-of-Hearing as
       equivalent to or exceeding the VQAS Level III.

See 8 Va. Admin. Code § 20-80-45(E)(1)(a). The VQAS assessment
process involves interpreting sign language for a screening panel.
To achieve a VQAS Level III, one must correctly interpret 80% of
the signs presented. See 22 Va. Admin. Code § 20-30-110(D)(2)(b).
The Board contends that it would be sufficient to provide a Level
II interpreter (one who correctly interpreted 65% of signs
presented in the VQAS assessment).

                                              17
education and related services provides.”            Id. (internal quotation

marks omitted).

     In   this    case,   however,    the       hearing   officer    found    the

communication assistance provided to A.L. by the Proposed IEP to be

an inadequate accommodation, in that it fails to comply with

Virginia’s Regulations Governing Special Education Programs.                  See

Administrative Decision at 48.        Pursuant to Virginia law, the SLIs

employed by the school districts must be certified at the VQAS

Level III or higher.      See 8 Va. Admin. Code § 20-80-45(E)(1)(a).

As we have recognized, “[t]he IDEA expressly incorporates State

educational standards,” and the courts should not “usurp state

educational standards and policy [by] re-writ[ing] state teaching

certification requirements . . . .”              Hartmann, 118 F.3d at 1004

(internal quotation marks omitted).             Thus, the hearing officer was

correct in concluding that the communication assistant proposed by

the Board to assist A.L. (qualifying at VQAS Level II only) failed

to comply with Virginia’s regulatory requirements for personnel

providing sign language interpretation services.

     In the district court, the Board was permitted to present

additional   evidence,    not   heard      or    considered   by    the   hearing

officer, that A.L. made significant progress in communications

skills in the year following the Hearing, and that he requires a

VQAS Level II SLI only, because he seldom relies on an interpreter

in order to be understood.           The court, however, rejected this

                                      18
proposition, and it agreed with the hearing officer that any sign

language    interpreter       provided     for        A.L.   had     to     meet    the

qualifications specified in Virginia’s regulations.                         See Court

Decision at 10.         The court also affirmed the hearing officer’s

finding    that   the    Board’s   failure       to    comply      with    Virginia’s

regulations had resulted in a proposed IEP that was not reasonably

calculated to provide A.L. with a FAPE.                Id. at 11.     Although the

pertinent Virginia regulations unequivocally mandate that all SLIs

employed in Virginia’s school districts be qualified at the VQAS

Level III, see 8 Va. Admin. Code § 20-80-45(E)(1)(a), the Proposed

IEP provided for an SLI qualified at the VQAS Level II only.                        We

are therefore obliged to affirm the Court Decision on the Sign

Language Ruling.




                                      C.

     In making the OT Ruling in the Administrative Decision, the

hearing officer concluded that A.L. was entitled to continue

receiving   direct      OT   services,   thereby        rejecting         the   Board’s

contention that such services were unnecessary.                    In that regard,

Herndon, testifying for the Board at the Hearing, asserted that she

had been providing direct OT services to A.L. on a weekly basis

since 2001 and that, based on her 2001 assessment of A.L., he did

not require OT services at all. See Administrative Decision at 31.

According to Herndon, the consultative (rather than direct) OT

                                      19
services provided for as a compromise in the Proposed IEP would be

sufficient to meet A.L.’s needs.       Id.

     In response, A.L.’s parents submitted to the hearing officer

the evaluation of Weisz, who had assessed A.L. in July 2003, just

prior to the Hearing being conducted.        See Administrative Decision

at 32. Utilizing a “medical” (rather than an “educational”) model,

she concluded that A.L. suffered from a deficit in his motor and

visual skills, causing him to have difficulty performing routine

tasks, such as using both hands simultaneously or catching a ball.

Id. Weisz thus recommended that A.L. continue to receive direct OT

services.   Id.   Additionally, A.L.’s parents presented the hearing

officer with the testimony of Dr. Leichtman, who testified that OT

services issues should be left “totally to the discretion of the

therapist at the school,” asking only that the therapist “evaluate

[A.L.] and, if [the therapist deems] he needs treatment, to treat

him.”   J.A. 1016-17.

     In concluding that A.L. was entitled to continue to receive

direct OT services, the hearing officer credited Weisz’s 2003

evaluation over Herndon’s 2001 educational assessment and Dr.

Leichtman’s testimony, primarily because Weisz’s evaluation was

more recent.   See Administrative Decision at 49.       In so doing, the

hearing officer observed that the deficits A.L. exhibited, such as

being unable to use two hands simultaneously, were skills necessary

in both school and in the workplace.          Id.   The hearing officer

                                  20
therefore rejected the Board’s contention that A.L. no longer

required direct OT services.

     In assessing the OT Ruling, the district court concluded that,

“despite   the   deference   typically   due   .   .   .    the   judgment   of

professional educators,” the hearing officer’s reliance on Weisz’s

assessment was justified because her 2003 report was more recent

than the evaluations relied upon by the Board.             See Court Decision

at 10.     In these circumstances, we are unable to say that the

district court erred in deferring to the hearing officer’s view of

the evidence, and we thus affirm the Court Decision on the OT

Ruling as well.10




     10
      As discussed above, see supra notes 5 and 7, the hearing
officer and the district court each concluded that the Proposed IEP
was inadequate under the Rehabilitation Act, for the same reasons
it was inadequate under the IDEA. Because we agree that the
Proposed IEP did not comply with the IDEA, we need not resolve the
question of the IEP’s propriety under the Rehabilitation Act. We
observe, however, that a failure to provide an appropriate IEP
under the IDEA would not, in and of itself, establish
discrimination under the Rehabilitation Act, absent some evidence
of “bad faith or gross misjudgment” on the part of the school
authorities. Sellers v. Sch. Bd. of Manassas, Va., 141 F.3d 524,
529 (4th Cir. 1998).      And, as we have recognized, “to prove
discrimination in the education context, ‘something more than a
mere failure to provide the ‘free appropriate education’ required
by [the IDEA] must be shown.’” Id. (quoting Monahan v. Neb., 687
F.2d 1164, 1170 (8th Cir. 1982)).

                                   21
                               V.

     Pursuant to the foregoing, we reject the Board’s contentions

and affirm the judgment of the district court.

                                                         AFFIRMED




                               22